Name: Commission Implementing Regulation (EU) 2015/57 of 15 January 2015 amending Implementing Regulation (EU) No 792/2012 as regards the rules for the design of permits, certificates and other documents provided for in Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein and in Commission Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97
 Type: Implementing Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  environmental policy;  natural environment;  documentation;  technology and technical regulations
 Date Published: nan

 16.1.2015 EN Official Journal of the European Union L 10/19 COMMISSION IMPLEMENTING REGULATION (EU) 2015/57 of 15 January 2015 amending Implementing Regulation (EU) No 792/2012 as regards the rules for the design of permits, certificates and other documents provided for in Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein and in Commission Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(1) thereof, Whereas: (1) In order to implement certain Resolutions adopted at the sixteenth meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (3-14 March 2013), hereinafter the Convention, certain provisions should be amended and further provisions should be added to Commission Implementing Regulation (EU) No 792/2012 (2). (2) In particular, in line with CITES Resolution Conf. 16.8, provisions should be inserted to allow for the issuing of specific certificates for musical instruments in order to simplify their non-commercial cross-border movements, and, in line with CITES Resolution Conf. 14.6, a new source code X should be established for specimens taken in the marine environment not under the jurisdiction of any State. (3) Implementing Regulation (EU) No 792/2012 should be amended accordingly. (4) As this Regulation should be used in conjunction with Regulation (EC) No 865/2006, it is important that both Regulations apply as of the same day. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 792/2012 is amended as follows: (1) Article 1 is amended as follows: (a) the following point 5a is inserted: (5a) musical instrument certificates; ; (b) point 8 is replaced by the following: (8) continuation sheets for personal ownership certificates, for travelling exhibition certificates and for musical instrument certificates; ; (2) in Article 2, paragraph 1 is replaced by the following: 1. The forms on which import permits, export permits, re-export certificates, personal ownership certificates, sample collection certificates and musical instrument certificates and applications for such documents are drawn up shall conform, except as regards spaces reserved for national use, to the model set out in Annex I.; (3) the Annexes are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 61, 3.3.1997, p. 1. (2) Commission Regulation (EU) No 792/2012 of 23 August 2012 laying down rules for the design of permits, certificates and other documents provided for in Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein and amending Commission Regulation (EC) No 865/2006 (OJ L 242, 7.9.2012, p. 13). ANNEX The Annexes to Implementing Regulation (EU) No 792/2012 are amended as follows: (1) Annex I is amended as follows: (a) the Instructions and explanations referring to 1  Original are amended as follows, (i) points 1.2 and 3 are replaced by the following: 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate or of a musical instrument certificate, the full name and address of the legal owner. In the case of a musical instrument certificate, if the applicant is different from the legal owner, the full name and address of both the owner and of the applicant should be included in the form and a copy of a loan agreement between owner and applicant should be provided to the relevant permit issuing authority.; 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a personal ownership certificate and of a musical instrument certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Union is more than six months from its date of issue.; 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (ii) point 5 is replaced by the following: 5. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (iii) point 8 is replaced by the following: 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. In the case of a musical instrument certificate, the description of the instrument should allow the competent authority to verify that the certificate corresponds to the specimen being imported or exported, and the description should include elements such as the manufacturer's name, the serial number or other means of identification such as photographs. ; (iv) in point 13, the following row is added: X Specimens taken in the marine environment not under the jurisdiction of any State ; (v) in point 14, the entry Q Circuses and travelling exhibitions is replaced by Q Travelling exhibitions (sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public); (b) the Instructions and explanations referring to 2  Copy for the holder, are amended as follows: (i) points 1, 2 and 3 are replaced by the following: 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate or of a musical instrument certificate, the full name and address of the legal owner. In the case of a musical instrument certificate, if the applicant is different from the legal owner, the full name and address of both the owner and of the applicant should be included in the form and a copy of a loan agreement between owner and applicant should be provided to the relevant permit issuing authority. 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a personal ownership certificate and of a musical instrument certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Union is more than six months from its date of issue.; 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (ii) point 5 is replaced by the following: 5. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (iii) point 8 is replaced by the following: 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. In the case of a musical instrument certificate, the description of the instrument should allow the competent authority to verify that the certificate corresponds to the specimen being imported or exported, and the description should include elements such as the manufacturer's name, the serial number or other means of identification such as photographs. ; (iv) in point 13, the following row is added: X Specimens taken in the marine environment not under the jurisdiction of any State ; (v) in point 14, the entry Q Circuses and travelling exhibitions is replaced by Q Travelling exhibitions (sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public); (c) the Instructions and explanations referring to 3  Copy for return by customs to the issuing authority are amended as follows: (i) points 1, 2 and 3 are replaced by the following: 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate or of a musical instrument certificate, the full name and address of the legal owner. In the case of a musical instrument certificate, if the applicant is different from the legal owner, the full name and address of both the owner and of the applicant should be included in the form and a copy of a loan agreement between owner and applicant should be provided to the relevant permit issuing authority. 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a personal ownership certificate and of a musical instrument certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Union is more than six months from its date of issue. 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (ii) point 5 is replaced by the following: 5. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (iii) point 8 is replaced by the following: 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. In the case of a musical instrument certificate, the description of the instrument should allow the competent authority to verify that the certificate corresponds to the specimen being imported or exported, and the description should include elements such as the manufacturer's name, the serial number or other means of identification such as photographs. ; (iv) in point 13, the following row is added: X Specimens taken in the marine environment not under the jurisdiction of any State ; (v) in point 14, the entry Q Circuses and travelling exhibitions is replaced by Q Travelling exhibitions (sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public); (d) the Instructions and explanations referring to 5  Application, are amended as follows: (i) point 1 is replaced by the following: 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate or of a musical instrument certificate, the full name and address of the legal owner. In the case of a musical instrument certificate, if the applicant is different from the legal owner, the full name and address of both the owner and of the applicant should be included in the form and a copy of a loan agreement between owner and applicant should be provided to the relevant permit issuing authority. ; (ii) point 3 is replaced by the following: 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (iii) point 5 is replaced by the following: 5. To be left blank in the case of a personal ownership certificate or of a musical instrument certificate. ; (iv) point 8 is replaced by the following: 8. Description must be as precise as possible and include a 3-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. In the case of a musical instrument certificate, the description of the instrument should allow the competent authority to verify that the certificate corresponds to the specimen being imported or exported, and the description should include elements such as the manufacturer's name, the serial number or other means of identification such as photographs. ; (v) in point 13, the following row is added: X Specimens taken in the marine environment not under the jurisdiction of any State ; (vi) in point 14, the entry Q Circuses and travelling exhibitions is replaced by Q Travelling exhibitions (sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public); (2) Annex III is amended as follows: (a) in the Instructions and explanations referring to Original, the following row is added to point 14: X Specimens taken in the marine environment not under the jurisdiction of any State ; (b) in the Instructions and explanations referring to Application, the following row is added to point 14: X Specimens taken in the marine environment not under the jurisdiction of any State . (3) in Annex IV, the top right heading is replaced by the following: TRAVELLING-EXHIBITION CERTIFICATE PERSONAL OWNERSHIP CERTIFICATE MUSICAL INSTRUMENT CERTIFICATE CONTINUATION SHEET; (4) Annex V is amended as follows: (a) in the Instructions and explanations referring to 1  Original, the following row is added to point 9: X Specimens taken in the marine environment not under the jurisdiction of any State ; (b) in the Instructions and explanations referring to 3  Application, the following row is added to point 9: X Specimens taken in the marine environment not under the jurisdiction of any State .